Wade, O. J.
The suit, as amended without objection, being obviously a suit to recover an .amount of money alleged to have been overpaid to the defendant for certain shingles, together with expenses incurred in connection with the disposition of- the shingles, and the undisputed evidence disclosing that the amount realized on resale was more than the total amount advanced by the plaintiff to the defendant and the expenses, the court did not err in directing a verdict generally for the defendant. As the verdict directed was demanded, the exceptions based upon the admission of certain testimony, which could not have affected the result under the foregoing ruling, need not be considered.

Judgment affirmed.


Wade, 0. J., and Lulce, J., concur.